On May 10,2010 the defendant was sentenced as follows: Count II: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Incest, a Felony; Count III: Thirty-five (35) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Sexual Assault, a Felony. Counts II and III shall run consecutively with each other. The Defendant shall attend and successfully complete a sexual offender treatment program approved by the Montana Sexual Offender Treatment Association. The Defendant shall successfully complete Phases I and II of the Sex Offender Treatment Program prior to being eligible for parole.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Eric Olson, counsel for defendant, was present. The state was represented by Marty Lambert.
Before hearing the application, Mr. Olson requested that the hearing be continued until the next set of hearings in order to have additional time to prepare the case with the defendant. Mr. Lambert did not oppose the continuance.
Therefore, it is the unanimous decision of the Sentence Review Division that the defendant’s application for review of sentence shall be continued to the next set of hearings in February 2011.
Done in open Court this 4th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.